Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Applicants' amendments and arguments filed in their response dated 04/08/2022 are acknowledged. In said response dated 04/08/2022 applicants’ have amended claim 16 and added new claims 31-32. Thus, amended claims 16-32 are pending in this application;  claims 16-27 and 31-32 and as species “a method of modification: a feedback inhibition alleviating mutation and; and one gene of interest encoding the enzyme 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase (claim 16); … Norcoclaurine (claim 22); … Benzylisoquinolines (claim 23); … lignin (claim 24); … Pesticides (claim 25) is now under consideration for examination and claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 04/08/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claim 16 and claims 17-27 depending therefrom rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is being withdrawn due to claim amendments.
Maintained-Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16-27 and 31-32 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over allowed patents: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 16-27 and 31-32 of the instant application cannot be considered patentably distinct over allowed patents: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,) when there is specifically disclosed embodiments and falls within the scope of the instant claims 16-27 herein. In the instant case, the allowed patents specification and the allowed patent claims: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,) discloses as a preferred embodiment and are directed to a method preparing a metabolite that is a precursor benzylisoquinoline … said method comprising “an engineered non-plant cell…”  said engineered non-plant cell comprising a genus of polypeptides and variants having feedback inhibition alleviating mutation(s) … and said reference method of allowed patents embodiments encompasses “An engineered non-plant cell having modifications … a method preparing a metabolite that is a precursor benzylisoquinoline … said method comprising a genus of polypeptides and variants having feedback inhibition alleviating mutation(s) …”. Regarding rejection of claims 16-27 and 31-32 over allowed patents: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,), the instant claims are directed to “An engineered non-plant cell having modifications … a method preparing a metabolite that is a precursor benzylisoquinoline … said method comprising a genus of polypeptides and variants having feedback inhibition alleviating mutation(s) …”; examiner takes the position that the product claims (non-plant engineered cell) of the instant application is a different form/version of expression of the method claims of the allowed patent claims; examiner also notes said allowed patents only encompassed method claims that requires the an engineered non-plant cell having modifications … a method preparing a metabolite that is a precursor benzylisoquinoline … said method comprising a genus of polypeptides and variants having feedback inhibition alleviating mutation(s) …. Therefore, the product claims 16-27 and 31-32 of the instant invention are deemed as an obvious variation of the inventions of allowed patents: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,).
Applicants’ have traversed the above ODP rejection with the following arguments: (see page 7 of Applicants’ REMARKS dated 04/08/2022). 
	Applicants’ argue: “…Applicants respectfully request that these rejections be held in abeyance until patentable subject matter is identified in the present application.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons. Examiner is maintaining the rejection for reasons made of record in the Office-action dated 11/08/2021, as none of the claims are in condition for allowance and therefore, the rejection is maintained.
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 16-27 and 31-32 are rejected under 35 U.S.C. 112(a)  or  35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16-27 and 31-32 of the instant application as interpreted are directed to any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claims 16-17 and 31-32); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification).
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claims 16-17 and 31-32); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification). 
No information, beyond the characterization of a single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claims 16-17 and 31-32); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification).
The genus of recombinant host cells comprising a genus of polypeptides and the encoding polynucleotides required in the claimed invention/method is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures i.e.,  the characterization of a single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification), since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). 
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
Additionally, neither the specification nor the art teach additional modifications which would result in increased transcription/translation or increased activity of a protein (transcriptional modulation), such as mutations in the regulatory region of a gene, co-expression of genes encoding proteins that will induce transcription, addition of chemical enhancers of enzymatic activity or chemical enhancers of transcription/translation, or mutations within the coding region of a gene such that the resulting protein would have enhanced enzymatic activity; and 
Neither the specification nor the art provide any teaching as to other modifications which would result in reduced enzymatic activity (transcriptional modulation); genetic engineering methods like interrupting the coding gene or the elements that control gene expression or mRNA stability, mRNA translation through antisense RNA expression, siRNA, etc., mutations within the regulatory region of a gene which would interrupt transcription by radiation methods, co-expression of proteins which would act as transcription inhibitors, the addition of chemical inhibitors of transcription or translation, the addition of enzymatic activity inhibitors including use of inorganic, organic and small molecules, and production of an inhibitor or inhibition of an activator, covering a wide spectrum of methods.  
	As stated above, no information beyond the characterization of a single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides in a genus of host cells. As the claimed genera of polypeptides having widely variable structures and associated function in the claimed genus of recombinant host cells, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a)  or  35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Applicants’ have traversed the above written-description with the following arguments: (see page 8 of Applicants’ REMARKS dated 04/08/2022). 
 	Applicants’ argue: “…The Office Action stated that claim 16 and claims 17-27 depending therefrom is rejected under 35 U.S.C. 112(a) as ostensibly containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention. Applicants respectfully traverse the rejection. Applicant respectfully submits that these rejections have been adequately addressed in view of the arguments and remarks set forth above. The Examiner is thus respectfully requested to withdraw the rejection.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons and for reasons made of record in the Office-action dated 11/08/2021. Examiner maintains the following position:
Contrary to applicants’ arguments, claims as written are directed to a broader genus obtained from any source i.e., any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claims 16-17 and 31-32); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification). 
Specifically regarding polypeptides having the associated activity (including mutants and variants of undefined/unlimited structures), the art teaches the following: For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity. Tang et al., (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA). Seffernick et al.. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.
The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable. The prior art teaches that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions. For example, Sadowski et al., (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph). Sadowski et al., further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized. Sadowski et al., also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph). The teachings of Sadowski et al., are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al., already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
 Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants required by the claims. 
Similarly, broadest interpretation of claims reads on any transformed engineered non-plant cell comprising polypeptides along a pathway to produce the benzylisoquinoline alkaloid product including variants, mutants, homologs and recombinants of undefined and unlimited structures; while methods to produce variants of a known sequence, such as site-specific mutagenesis, random mutagenesis, etc., are well known to the skilled artisan, however, producing variants capable of having the associated function/activity requires that one of ordinary skill in the art know or be provided with guidance for the selection of which, of the infinite number of variants, have the activity. Without such guidance, one of ordinary skill would be reduced to the necessity of producing and testing all of the virtually infinite possibilities. For the rejected claims, this would clearly constitute undue experimentation and lack of evidence of possession. 
It is also well recognized in the art that the primary amino acid sequence determines the secondary and tertiary configuration (protein folding and three-dimensional structure). As interpreted by the examiner and the evidence provided in the body of rejection above, cited references/scientific findings support examiner’s position, for the following reasons; (i) random mutations affect the inter or intra molecular interactions and said interactions determine the folding, 3-D configurations and affect function; and (ii) although there are homologies/sequence identity between known polypeptides/encoded enzymes i.e., conserved motifs, each of polypeptides/encoded enzymes has its own specificity with regards to the folding, 3-D configurations and the associated activity and will not tolerate random mutations/truncations/insertions/substitution/deletions. Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification does not provide support for the full scope and breadth of the claims, thus examiner continues to hold the position the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. 
Specifically regarding any transformed engineered non-plant cell/or any host cell comprising polypeptides along a pathway to produce plant natural products (PNP) including  benzylisoquinoline alkaloid product, examiner’s position is also supported by the following post-filing references:
Cravens et al., (Nature Communications, 2019, Vol. 10, pages 1-12, in IDS)  clearly suggest the following “…The more enzymatic steps in a heterologous pathway, the formidable the challenge for the construction of the pathway, discovery of the requisite enzymatic components, and overcoming interdependencies between many enzymatic steps. Taken at face value, this should mean that long, complex PNP biosynthetic pathways take significantly longer to engineer than simple pathways…” (see col. 1, page 10 and entire document).
Li et al., (Nat. Chem., 2018, Vol. 10(4): 395-404, in IDS) clearly suggest the following “… However, microbial biosynthesis requires knowledge of the biosynthesis route and underlying enzymes, which for many phytochemicals will not be known and require significant research and discovery…” (see col. 1, page 402; and entire document).       
Therefore, applicants' arguments have been considered but are found to be non-persuasive. “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
Examiner would like to reiterate
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 

 “The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”

Furthermore, the MPEP states the following: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one of skilled in the art to immediately envisage the product claimed from the disclosed species. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). A “laundry list” disclosure of every possible lipase as disclosed in prior art/wild-type polypeptide sequences/commercial sources/protein data bank(s) structures does not constitute a written description of every species in a genus, because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). 

There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of transformed engineered non-plant cell comprising polypeptides along a pathway to produce the benzylisoquinoline alkaloid product including variants, mutants, homologs and recombinants of undefined and unlimited structures and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Maintained-Enablement
II. Claims 16-27 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification). However, specification does not reasonably provide enablement for any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claims 16-17 and 31-32); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 16-27 and 31-32 are so broad as to encompass: any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claims 16-17 and 31-32); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims in a genus of recombinant host cells. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides in a genus of cellular context, i.e., any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claims 16-17 and 31-32); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides in the claimed method, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by these claims in a genus of host cells.
Regarding the scope of engineered microbial cells for production of any benzylisoquinoline alkaloid product(s), it is noted that the field of metabolic engineering can be inherently unpredictable and advances in metabolic pathway engineering are often achieved only by empirical experimentation. According to the post-filing reference of Guo et al., (Comp. Struct. Biotechnol. J., 2017, Vol. 15:161-167), “First, a lot of organisms are difficult to be engineered because of unknown regulation patterns and the lack of engineering tools for non-model organisms [16]. Even for model microorganisms like Escherichia coli and Saccharomyces cerevisiae, which are well studied and equipped with a broad spectrum of biomolecular tools to allow metabolic engineering easily, the effects of heterologous expression of pathways are often unpredictable to guarantee a high productivity…Second, a key challenge in metabolic engineering is balancing the tug-of-war that exists between the cell's physiological and evolutionary objectives on one side and the engineer's process objectives on the other [20]. Such conflict of resource allocation sometimes cannot be well addressed and toxic intermediates could be built up in the unbalanced pathway” (p. 162, column 1, middle). 
Specifically regarding engineering biosynthetic pathway for the production of benzylisoquinoline alkaloid product, the following reference discloses the hurdles and difficulties of engineering the biosynthetic pathway for the production of benzylisoquinoline alkaloid products: see Beaudoin et al., (PhD Thesis, March 2015, Univ., of Calgary, Canada, pages 1-410, in IDS), said reference teaches orthologous  genes from different plants/origin of the gene can have varying kinetic constant (biochemical properties) and expression efficiency in yeast and may lead to the formation of unwanted side products (page 356 and entire document). 	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claims 16-17 and 31-32); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification), as claimed in claims 16-27 and 31-32, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity … having the amino acid residue changes and with an expectation of obtaining the desired biological function in a genus of cellular context and able to produce a genus benzylisoquinoline alkaloid product; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Additionally, neither the specification nor the art teach additional modifications which would result in increased transcription/translation or increased activity of a protein (transcriptional modulation), such as mutations in the regulatory region of a gene, co-expression of genes encoding proteins that will induce transcription, addition of chemical enhancers of enzymatic activity or chemical enhancers of transcription/translation, or mutations within the coding region of a gene such that the resulting protein would have enhanced enzymatic activity; and 
Neither the specification nor the art provide any teaching as to other modifications which would result in reduced enzymatic activity (transcriptional modulation); genetic engineering methods like interrupting the coding gene or the elements that control gene expression or mRNA stability, mRNA translation through antisense RNA expression, siRNA, etc., mutations within the regulatory region of a gene which would interrupt transcription by radiation methods, co-expression of proteins which would act as transcription inhibitors, the addition of chemical inhibitors of transcription or translation, the addition of enzymatic activity inhibitors including use of inorganic, organic and small molecules, and production of an inhibitor or inhibition of an activator, covering a wide spectrum of methods.  
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in a genus of host cells/cellular context. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Applicants’ have traversed the above enablement rejection with the following arguments: (see page 8 of Applicants’ REMARKS dated 04/08/2022). 
 	Applicants’ argue: The Office Action stated that claims 21-25 are rejected under 35 U.S.C. 112(a) as ostensibly not being enabled. Applicant respectfully traverses the rejection. Applicant respectfully submits that these rejections have been adequately addressed in view of the arguments and remarks set forth above. The Examiner is thus respectfully requested to withdraw the rejection.”
 
Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 04/08/2022 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. 
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 16-27 and 31-32.
Maintained-Claim Rejections: 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-27 and 31-32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Siddiqui et al., (US 11, 124,814 B2; priority date Provisional application 61/899,496 filed on 11/04/2013). 
 Siddiqui et al., (US 11, 124,814 B2; priority date Provisional application 61/899,496 filed on 11/04/2013) disclose an engineered non-plant cell and a method for producing a precursor benzylisoquinoline alkaloid product in said engineered non-plant cell, said engineered non-plant cell and said method comprising three coding sequence modifications and is selected from the group consisting of feedback inhibition alleviating mutation, a transcriptional modulation, an inactivating mutation and an addition of heterologous coding sequence … 3-deoxy-D-arabinose-heptulosanate-7-phospahte synthase … said engineered non-plant cell producing norcoclaurine …; see Abstract; Fig. 1-15; Example 1, cols. 22- 38; claims; and  entire document. Therefore, the disclosure of Siddiqui et al., (US 11, 124,814 B2; priority date Provisional application 61/899,496 filed on 11/04/2013) anticipate the instant claims 16-27 and 31-32 as written/interpreted.
The applied reference has a common inventor (Smolke CD.,) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicants’ have presented following arguments for traversing the 35 USC § 102 following claim amendments (see page 8 of Applicants’ REMARKS dated 04/08/2022). 
	Applicants’ argue: “The Office Action stated that claims 16-27 are rejected under 35 U.S.C. 102(a) as ostensibly being anticipated by Siddiqui et al. (US 11,124,814). Applicant respectfully traverses the rejection. Applicant respectfully submits that these rejections have been adequately addressed in view of the arguments and remarks set forth above. The Examiner is thus respectfully requested to withdraw the rejection.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons:
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 Contrary to applicants’ arguments and assertions, examiner maintains Siddiqui et al., (US 11, 124,814 B2; priority date Provisional application 61/899,496 filed on 11/04/2013) disclose an engineered non-plant cell and a method for producing a precursor benzylisoquinoline alkaloid product in said engineered non-plant cell, said engineered non-plant cell and said method comprising three coding sequence modifications and is selected from the group consisting of feedback inhibition alleviating mutation, a transcriptional modulation, an inactivating mutation and an addition of heterologous coding sequence … 3-deoxy-D-arabinose-heptulosanate-7-phospahte synthase … said engineered non-plant cell producing norcoclaurine …; see Abstract; Fig. 1-15; Example 1, cols. 22- 38; claims; and  entire document. Therefore, the disclosure of Siddiqui et al., (US 11, 124,814 B2; priority date Provisional application 61/899,496 filed on 11/04/2013) anticipate the instant claims 16-27 and 31-32 as written/interpreted.
As a ready reference examine below is reproducing the claims of  Siddiqui et al., (US 11, 124,814 B2):

    PNG
    media_image1.png
    317
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    817
    673
    media_image2.png
    Greyscale


Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smolke et al., (US 2008/0176754, in IDS) and further in view of Nakagawa et al., (WO/2012/039438, in IDS), Gold et al., (Microbial Cell Factories., 2015, Vol. 14:73, pages 1-16; published online 05/06/2015), Babskin et al., (Mol. Systems Biol., 2011, Vol. 7, Article Number 471: 1-16) and Nevigot et al., (Biotechnol. Bioeng., 2007, Vol. 96(3): 550-558).
Claims 16-27 and 31-32 as interpreted are directed to any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claims 16-17 and 31-32); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification).
Regarding claims 16-27 and 31-32, Smolke et al., (US 2008/0176754, in IDS) discloses a method of producing tyrosine derivatives including dopamine, norcoclaurine, norlaudanosoline, and reticuline from tyrosine by culturing S. cerevisiae or E. coli  overexpressing a heterologous polynucleotide encoding DODC (tyrosine/DOPA decarboxylase) that converts tyrosine to L-DOPA, TyrH (tyrosine hydroxylase) that converts L-DOPA to Dopamine, NCS (norcoclaurine synthase), 6OMT, CNMT, CYP80B1, and/or 4’OMT, i.e., one or more heterologous enzymes and host cells transformed with genes encoding up to ten (10) heterologous enzymes/fall within the scope of three enzymes in claim 1 of the instant invention for the production of tyrosine derivatives including dopamine and benzylisoquinoline alkaloid (Abstract; Fig. 1-4, Fig. 6 and Fig. 16; paragraphs [0012-0015] and [0027]; claims; and entire document), wherein the cell is cultured under in vitro or in vivo conditions including yeast cells (Fig. 1, Biosynthetic pathway genes in Table: ll-lll, Example 5; claims 1-37; paragraphs [009-0011], [0029] and [0032]). Smolke et al., disclose using various promoters, such as a GAPDH promoter [0049] and inactivating mutations, such as a ZWF1, ADH2, ADH3, ADH4, ADH6, ADH6, ADH7 or SFA1 (Table: 1, inactivating mutations at paragraph [0030]). Smolke et al., disclose that benzylisoquinoline alkaloid products are utilized as medicinal compounds and would be advantageous to eliminate the rigorous extraction and purification procedures required to isolate these compounds from poppy plants and advantages of microbial system, as no toxic waste is produced (paragraphs [0007-0011]); transcript modulation (paragraphs [0038] and [0049]); purification methods such as centrifugation, precipitation and chromatography (paragraphs [0065-0066]).
  However, Smolke et al., are silent regarding … a transcriptional modulation mutation in an enzyme, and an inactivating mutation in an enzyme …said enzyme is transketolase … glucose-6-phosphate dehydrogenase … phenolpyruvate decarboxylase … aldehyde oxidase 6.
Regarding claims 16-27 and 31-32, Nakagawa et al., (WO/2012/039438, in IDS; see provided English machine translation) disclose a method for a product stream having a benzylisoquinoline alkaloid (Abstract; Fig. 1-11 and entire document); said reference method comprising production of tyrosine, protoberberine, berberine, reticuline in a genetically engineered bacteria and yeast comprising benzylisoquinoline alkaloid biosynthetic pathway (paragraphs [0003], [0009-0010], [0061]); said reference clearly suggest the use on non-plant cells and the disadvantages of plant cells for the production of benzylisoquinoline alkaloid (paragraphs [0008, [0018-0025]); examiner also takes the position said method is performed with non-plant cells devoid of any plant material contamination and also performed under good laboratory practice conditions/protocols and free of contaminants such as pesticide, fungicide or herbicide); said method also utilizes feedback inhibition alleviating mutation in 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase and feedback inhibition alleviating mutation in chorismate mutase (paragraphs [0022], [0031], [0033-0034], [0041]); culturing conditions an purification of benzylisoquinoline alkaloids by HPLC methods (paragraphs [0137-0143]). Examiner below has reproduced certain relevant sections from Nakagawa et al., (WO/2012/039438, in IDS; see provided English machine translation):
Page 10, [0022]
Also, invention, isoquinoline alkaloid non-productive cells with metabolic pathway that produces L-tyrosine, feedback inhibition resistance of 3-Deoxy-d-arabino-heptuloson acid 7-phosphate synthase, Feedback inhibitor resistant chorismate acid mutase/prefentodehydrogenase, transketolase, phosphoenolpyruvate acid synthetases, tyrosinase and their adaptor proteins, L-DOPA decarboxylase specific, Monoamine oxidase, norcoclaurincintase, norcoclaurine 6-0-methyltransferase, cochraoulin-n-methyltransferase, and 3’-hydroxy- n-methylcoclaurine-4 Introduced at least one encoding a protein of at least one selected from the group consisting of o-methyltransferase gene recombinant host cells in the Feedback inhibitor-resistant 3-Deoxy-d-arabino-heptuloson acid 7-phosphate synthase, feedback inhibition resistance chorismate acid mutase/prefentodehydrogenase and transketolase, Phosphoenolpyruvate acid synthetases, tyrosinase and L-DOPA, and adaptor proteins differentially decarboxylase, monoamine oxidase, norcoclaurincintase, norcoclaurine 6-O-methyltransferase The cochraoulin - n-methyltransferase and 3 '-hydroxy-n-methylcoclaurine-4 ’-O-methyltransferase expression, and recombinant tyrR genes that have no or missing that feature, providing a host cells and the recombinant host cells with glucose, fructose, Galactose, sucrose, as a carbon source (S), including the process be cultured in a medium containing one or more selected from the group consisting of lactose and maltose glucose or glycerol-to provide a way to produce the reticuline.
Page 15, [0028]
Invention is specific of isoquinoline alkaloids non-productive ceils with metabolic pathway that produces l-tyrosine for the tyrosinase (hereafter called TYR) and adaptor proteins, L-DQPA decarboxylase (also called DODC) and monoamine oxidase (MAO), norcoclaurincintase (NCS), norcoclaurine 6-O-methyltransferase (OMT 6), cochraoulin - n-methyltransferase (CNMT) and 3'-hydroxy- n-methylcociaurine-4’-O-methyltransferase (4' OMT) from the introduced gene encoding a protein of at least one selected from the Group at least one of the tyrosinase (TYR) And a specific adaptor proteins, L-DOPA decarboxylase (DODC) monoamine oxidase (MAO), norcoclaurincintase (NCS)-norcoclaurine 6-O-methyltransferase (OMT 6) …
Page 16, [0031]
In the invention of recombinant host cells is a feedback inhibitor-resistant 3 -Deoxy - d-arabino - heptuloson acid 7 - phosphate Synthase (hereafter called and fbr-DAHPS) and desirable that the expression of feedback-inhibition resistance chorismate acid mutase/prefentodehydrogenase (hereinafter, the fbr-CM/PDH also referred to). Take enzymes allows the recombinant improves the production efficiency of l-tyrosine in host cells, (S)-can increase the yield of the reticuline.
Page 54, Host cells
Selected from the group consisting of E. coli, yeast, bacteria, Bacillus subtilis and fungi isoquinoline alkaloids….
Regarding claims 16-19 and 31, Gold et al., (Microbial Cell Factories., 2015, Vol. 14:73, pages 1-16; published online 05/06/2015), advantageously teach, suggest and describe genetically engineered yeast strains, the advantages of utilizing yeast cells modified to produce increased tyrosine, a precursor necessary for the production of benzylisoquinoline alkaloid, said reference engineered yeast cells comprising the following: endogenous modification a tyrosine feedback resistant version of 3-Deoxy-d-arabino-heptuloson acid 7-phosphate synthase (feedback alleviating mutation), overexpression of tyrosine feedback resistant yeast chorismate mutase Aro7, the native pentafunctional arom protein Aro 1… (transcript modulation mutation) and deletion of glucose-6-phosphate dehydrogenase (ZWF1; inactivating mutation) (Abstract; Fig. 1, page 2; Fig. 2, page 4; table 1, page 5; Discussion & Conclusion, pages 10-11; Gene knockouts and knock-ins, page 12;  and entire document); see page 4, page 6, Fig. 1.2; page 12, Fig. 3.3; page 32, Fig. 5.3; page 34, Fig. 5.4; page 35, Fig. 5.5; page 44, Fig. 5.10; and entire document. 
Regarding claims 16 and 31, Babskin et al., (Mol. Systems Biol., 2011, Vol. 7, Article Number 471: 1-16) provide strategies especially for transcript modulation of genes of interest in yeast/S. cerevisiae, RNA-based control modules that provide predictable tuning expression levels of genes of interest, said method/strategy modulates transcript and protein levels of any gene of interest (see Abstract; col. 1, last paragraph, page 2; Fig. 1, page 3; Table I, page 4;  Discussion and entire document).   
Regarding claims 16 and 31, Nevigot et al., (Biotechnol. Bioeng., 2007, Vol. 96(3): 550-558) also provide additional approach to transcriptional modulation that involves controlled, conditional induction or repression of gene expression, promoter modification in host cell in yeast/S.cerevisiae and the advantages said mutated promoters for gene expression control (Abstract; Discussion and entire document). 
  In view of the direct suggestion that the genetically engineered yeast strains modified to produce industrial products such as tyrosine and secondary metabolites such as alkaloids/benzylisoquinoline, the ordinarily skilled artisan at the time of filing would have been motivated to modify the teachings of Smolke et al., and Nakagawa et al., to incorporate the teachings of Gold et al., Babskin et al., and Nevigot et al., to increase the production of tyrosine and metabolic pathways and methods of modulating gene expression involved and known in the production of secondary metabolites such as alkaloids/benzylisoquinoline. 
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (Smolke et al., Nakagawa et al., Gold et al., Babskin et al., and Nevigot et al., supra) i.e., any engineered non-plant cell (genus of cellular context/fungal cells, yeast cells and bacterial cells) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures; in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure; and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures; said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (genus of modifications in a genus of biosynthetic genes and a genus of methods of modification), as taught and claimed by the instant invention and in claims 16-27 and 31-32 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 16-27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smolke et al., (US 2008/0176754, in IDS) and further in view of Nakagawa et al., (WO/2012/039438, in IDS), Gold et al., (Microbial Cell Factories., 2015, Vol. 14:73, pages 1-16; published online 05/06/2015), Babskin et al., (Mol. Systems Biol., 2011, Vol. 7, Article Number 471: 1-16) and Nevigot et al., (Biotechnol. Bioeng., 2007, Vol. 96(3): 550-558).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments (see page 8 of Applicants’ REMARKS dated 04/08/2022). 
	Applicants’ argue: “…Applicant respectfully submits that these rejections have been adequately addressed in view of the arguments and remarks set forth above. The Examiner is thus respectfully requested to withdraw the rejection.
	New claims 31 and 32 are patentable at least for the reasons provided above.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons:
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 Contrary to applicants’ arguments and assertions, examiner has provided ample evidence in the cited references. Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 116-27 and 31-32  is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied references) by the secondary references (teaching references).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 16-27 and 31-32 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over allowed patents: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,).
Claims 16-27 and 31-32 are rejected under 35 U.S.C. 112(a)  or  35 U.S.C. 112, first paragraph, for written-description and enablement.
Claims 16-27 and 31-32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Siddiqui et al., (US 11, 124,814 B2; priority date Provisional application 61/899,496 filed on 11/04/2013). 
Claims 16-27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smolke et al., (US 2008/0176754, in IDS) and further in view of Nakagawa et al., (WO/2012/039438, in IDS), Gold et al., (Microbial Cell Factories., 2015, Vol. 14:73, pages 1-16; published online 05/06/2015), Babskin et al., (Mol. Systems Biol., 2011, Vol. 7, Article Number 471: 1-16) and Nevigot et al., (Biotechnol. Bioeng., 2007, Vol. 96(3): 550-558).
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Conclusion
	None of the claims are allowable. Claims 16-27 and 31-32 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652